                                                                          Clerk’s
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 1 of 13 PageID #: 1376 Office
                                                                          Filed Date:

                                                                                         04/13/2021

                                                                                         U.S.
                                                                                         DISTRICT
                                                                                         COURT
                                                                                         EASTERN
            UNITED STATES DISTRICT COURT
                                                                                         DISTRICT OF
            EASTERN DISTRICT OF NEW YORK
                                                                                         NEW YORK
            --------------------------------------------------X
                                                                                         BROOKLYN
            UNITED STATES OF AMERICA,                                                    OFFICE
                                                                  18 CR 393 (SJ) (RML)
                             v.


                                                                  ORDER ADOPTING
                                                                  REPORT AND
                                                                  RECOMMENDATION
            BERNARD RAYMOND AUGUSTINE,

                                      Defendant.

            -------------------------------------------------X
            APPEARANCES
            UNITED STATES ATTORNEY
            Mark J. Lesko
            Acting United States Attorney
            271 Cadman Plaza East
            Brooklyn, New York 11201
            By: Craig R. Heeren
            Michael T. Keilty
            Joshua G. Hafetz
            Jonathan Edgar Algor
            Attorneys for the Government

            FEDERAL DEFENDERS OF NEW YORK, INC.
            One Pierrepont Plaza – 16th Floor
            Brooklyn, NY 11201
            By: Samuel I. Jacobson
            Allegra W. Glashausser
            Sabrina P. Shroff
            Attorneys for Defendant




                                                             1
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 2 of 13 PageID #: 1377




            JOHNSON, Senior District Judge,

                  Presently before the Court is a Report and Recommendation

            (“Report”) issued by Magistrate Judge Robert M. Levy on September 8, 2020

            recommending that Defendant Bernard Augustine’s motion to dismiss be

            denied. (Dkt. No. 83) Familiarity with the Report is assumed. Defendant

            Bernard Augustine (“Defendant”) timely objected and the government

            timely replied. (Dkt. Nos. 86 & 97)

                  A district court judge may designate a magistrate judge to hear and

            determine certain motions pending before the Court and to submit to the

            Court proposed findings of fact and a recommendation as to the disposition

            of the motion. See 28 U.S.C. § 636(b)(1). Within 14 days of service of the

            recommendation, any party may file written objections to the magistrate’s

            report. See id. Upon de novo review of those portions of the record to which

            objections were made, the district court judge may affirm or reject the

            recommendations. See id. The Court is not required to review, under a de

            novo or any other standard, the factual or legal conclusions of the magistrate

            judge as to those portions of the report and recommendation to which no

            objections are addressed. See Thomas v. Arn, 474 U.S. 140, 150 (1985).

            “[G]eneral or conclusory objections, or objections which merely recite the

            same arguments presented to the magistrate judge, are reviewed for clear

                                                  2
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 3 of 13 PageID #: 1378




            error.” Nadolecki v. New York State Dep’t of Taxation & Fin., 2011 WL 2437481,

            at *1 (E.D.N.Y. June 15, 2011).

                   Defendant makes five specific objections to the Report. He argues

            that the Report errs in finding that (1) the indictment states an offense; (2)

            the indictment charges Defendant with providing material support to a

            FTO; (3) a finding on the sufficiency of the evidence would be premature; (4)

            § 2339B, as applied, does not violate Defendant’s constitutional rights, and

            (5) there is no double jeopardy issue. (Dkt. No. 86). The Court reviewed

            defendant’s five specific objections de novo and addresses each in turn.

            Based on this review, the Court adopts the Report in its entirety.

               1. The indictment states an offense.

                   Defendant objects to the Report’s finding that the indictment states an

            offense, arguing that the indictment fails to plead an essential element—that

            Augustine attempted to work under the direction and control of ISIS, as is

            required pursuant to § 2339B(h). The Court disagrees.

                   An “indictment... must be a plain, concise, and definite written

            statement of the essential facts constituting the offense charged.” Fed. R.

            Crim. P. 7(c)(1). And each element of the offense must be pleaded in the

            indictment.” See Almendez-Torres v. United States, 523 U.S. 224, 228 (1998)

            (holding that each element of a charged crime must be pled in the

                                                      3
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 4 of 13 PageID #: 1379




            indictment). The Government charged Augustine with attempting to

            provide material support to a foreign terrorist organization, the Islamic State

            of Iraq and al-Sham (“ISIS”), in violation of 18 U.S.C. § 2339B. Material

            support is defined, inter alia, as “personnel (1 or more individuals who may

            be or include oneself.” 18 U.S.C. § 2339A(b)(1). § 2339B(h) further develops

            the meaning of personnel. It states that “no person may be prosecuted under

            this section in connection with the term ‘personnel’ unless that person has

            knowingly…attempted to provide…a foreign terrorist organization with 1

            or more individuals (who may be or include himself) to work under that

            terrorist organization’s direction.”

                   At issue here is whether § 2339B(h) sets out an essential element of

            the offense that must be pled. Defendant argues that it does and it must,

            whereas the government contends that § 2339B (h) is merely definitional. No

            court of appeal has ruled directly on the issue. The Supreme Court has,

            however, described § 2339B(h) in dicta as being definitional. Holder v.

            Humanitarian Law Project, 561 U.S. 1, 21 (2010) (pointing to § 2339B(h), inter

            alia, to explain that “Congress took care to add narrowing definitions to the

            material-support statute over time.”). Similarly, several courts of appeal

            have also characterized § 2339B(h) as definitional. See United States v.

            Augustin, 661 F.3d 1105, 1121 (11th Cir. 2011) (taking for granted that

                                                   4
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 5 of 13 PageID #: 1380




            2339B(h) provided “the definition of personnel” while discussing whether

            the definition applied equally to 2339A.); United States v. Stewart, 590 F.3d

            93, 118 n.21 (2d. Cir. 2009) (characterizing § 2339B(h) as an “amended

            definition” of personnel).

                   None of the four courts that have directly addressed this issue have

            found that § 2339B(h) constitutes an essential element. See United States v.

            Pugh, No. 15-CR-116 (NGG), 2015 WL 9450598 (E.D.N.Y. Dec. 21, 2015)

            (holding that § 2339B(h)) is a definition); United States v. Shafi, 252 F.Supp.3d

            787, 793 (N.D. Cal. 2017) (same); United States v. Ludke, No. 16–CR–175, 2018

            WL 2059556, at *2 (E.D. Wis. May 2, 2018) (same); United States v. Ahmed, No.

            15 CR 49, 2015 U.S. Dist. LEXIS 171561, at *6-7 (D. Minn. Sept. 1, 2015)

            (holding that § 2339B(h) is an affirmative defense).

                   The Court finds Judge Garaufis’ reasoning in Pugh, the only court in

            this district to address the issue, instructive. According to Pugh, two

            statutory features of the subsection suggested that it was a clarifying

            definition of personnel. See Pugh, 2015 WL 9450598, at *8. First, in § 2339B(h)

            the term personnel is in quotation marks, which indicates that the section

            was intended to “piggyback” on the term personnel in the definition of




                                                    5
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 6 of 13 PageID #: 1381




            material support or resources and clarify it. 1 Second, the language of §

            2339B(h) “materially tracks the substantive offense.” Id. The notable

            difference is that § 2339B(h) clarifies and limits the term personnel, which is

            part of the definition of the term “material support or resources” in the

            substantive offense. See id. “Put another way, subsection (h) is doing nothing

            more than limiting the breadth of Section 2339B(a)(1) with regard to

            ‘personnel’ offenses.” Id. Accordingly, § 2339B(h) is not an essential element

            that must be pled. And the Court finds therefore that the indictment states

            an offense

                2. The Government can charge Defendant with providing material support to a
                   Federal Terrorist Organization (FTO).

                      Defendant disagrees with the Report’s finding that he could be

            charged with providing material support to an FTO. Augustine argues that

            the Government cannot show that ISIS was in Libya at the time of

            Defendant’s arrest as is statutorily required. See § 2339B (a)(1). An FTO is a

            formal designation applied to foreign terrorist groups by the Secretary of

            State based on a set of standards and procedures. See 8 U.S.C. § 1189.

            Defendant argues that the indictment must be dismissed because ISIL-


            1 § 2339B(g) titled “Definitions” defines the critical terms in the statute. With respect to the
            term material support or resources, the section reads, “the term 'material support or
            resources' has the same meaning given that term in section 2339A.” Relevant here, § 2339A
            defines material support or resources as “any…personnel (1 or more individuals who may
            be or include oneself).”
                                                           6
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 7 of 13 PageID #: 1382




            Libya, the ISIS affiliate in Libya, was not designated an FTO until after

            Defendant’s arrest. He points to the State Department’s decision to

            designate ISIL-Libya as a separate regional affiliate of ISIS, rather than an

            ISIS alias, as evidence that there was no ISIS group in Libya before ISIL-

            Libya.

                     This argument is illogical. It ignores the fact that an FTO can operate

            in multiple areas and that these areas can change over time. § 1189 does not

            limit an FTO’s designation to a single location or commit it permanently to

            one location. An individual could attempt to provide material support to an

            FTO in any of the locations in which that the group was operating, not just

            its named primary stronghold.

                     That is the case here. In the indictment the Government charges

            Defendant with attempting to provide personnel to ISIS, an organization

            which the State Department had designated an FTO long before Defendant’s

            arrest. The Government has also proffered that it is prepared to show at trial

            that ISIS had a presence in Libya at the time of Defendant’s arrest. It remains

            to be seen if the government can successfully prove this, but it has

            satisfactory charged defendant with attempting to provide material support

            to an established FTO, ISIS. As a result, this objection fails.

               3. A Finding on the sufficiency of the evidence would be premature.

                                                     7
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 8 of 13 PageID #: 1383




                   Defendant objects to the Report’s recommendation that a finding on

            the sufficiency of the evidence is premature. Defendant argues that no

            substantive facts are outstanding and that no reasonable jury could find him

            guilty of the offense based on the current evidence.

                   This objection misses the point. “It is axiomatic that, in a criminal

            case, a defendant may not challenge a facially valid indictment prior to trial

            for insufficient evidence. Instead, a defendant must await a Rule 29

            proceeding or the jury's verdict before he may argue evidentiary

            insufficiency.” United States v. Gambino, 809 F.Supp. 1061, 1079 (S.D.N.Y.

            1992); see also United States v. Alfonso, 143 F.3d 772, 776-77 (2d Cir. 1998)

            (“Unless the government has made what can fairly be described as a full

            proffer of the evidence it intends to present at trial to satisfy the

            jurisdictional element of the offense, the sufficiency of the evidence is not

            appropriately addressed on a pretrial motion to dismiss an indictment.”). As

            described above (see supra Part 1) and more fully in the Report (see Report at

            pp. 5-11) the indictment states a claim. The government has also not made a

            full proffer of the evidence. Thus, it is not the appropriate time to address

            the sufficiency of the evidence.

               4. As applied to the defendant, § 2339B is not unconstitutional.




                                                     8
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 9 of 13 PageID #: 1384




                   Defendant argues that as applied to him, § 2339B impermissibly

            restricts his rights to free speech, association and travel under the First and

            Fifth amendments.

                   Augustine first argues that as applied to him, § 2339B violates his

            First Amendment right to freedom of speech. Augustine claims that because

            there is so little non-speech evidence against him, the Government will

            necessarily and impermissibly rely on speech evidence—social media

            postings, text messages, and internet history searches—to prove its case.

                   It is true that “[t]he First Amendment protects against government

            regulation and suppression of speech on account of its content.” United

            States v. Caronia, 703 F.3d 149, 162-63 (2d Cir. 2012). It “does not,” however,

            “prohibit the evidentiary use of speech to establish the elements of a crime

            or to prove motive or intent.” Wisconsin v. Mitchell, 508 U.S. 476, 489 (1993).

            The government clearly states that it plans to use Augustine’s statements,

            communications, and searches to establish mens rea. The government writes

            that it will use defendant’s speech to demonstrate that “(1) he knew ISIS was

            an FTO and involved in terrorist activity; (2) he intended to travel for

            the express purpose of joining ISIS rather than simply ‘researching’ the

            FTO; and (3) his intent was to provide a benefit to ISIS in the form of

            working on the organization’s behalf upon his arrival.” (Dkt. No. 37). See

                                                   9
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 10 of 13 PageID #: 1385




            United States v. Salameh, 152 F.3d 88, 112 (2d. Cir. 1998) (finding that

            defendant’s terrorist related materials “were used appropriately to prove

            the existence of the [] conspiracy and its motive.”); United States v. Kaziu, 559

            Fed. App’x 32, 35 (2d Cir. 2014) (finding the introduction of his writings and

            internet search history regarding terrorism were appropriate because they

            were used to prove the mens rea elements of the charged crimes).

                   Defendant next argues that, as applied, § 2339B violates his First

            Amendment right to association because it criminalizes his attempt to join

            ISIS. This objection misreads the case law. In Holder v. Humanitarian Law

            Project, the Supreme Court held that § 2339B “does not penalize mere

            association with a foreign terrorist organization[;]” rather what it “prohibits

            is the act of giving material support.” 561 U.S. 1, 39 (2010). The government

            is not prosecuting Augustine for attempted membership. Instead, it charges

            Augustine with attempting to provide material support to ISIS in the form

            of personnel.

                   Augustine’s Fifth Amendment objection also fails. According to

            Defendant, as applied § 2339B violates his Fifth Amendment right to travel

            because it penalizes mere movement—i.e. defendant’s trip to Tunisia. This

            argument fails for the same reason as above. Defendant is not being charged

            under § 2339B for simply traveling to Tunisia. At issue here is Defendant’s

                                                   10
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 11 of 13 PageID #: 1386




            alleged decision to travel to Libya for the purpose of offering himself up as

            personnel to ISIS.

               5. Double jeopardy does not apply.

                   Finally, Defendant objects to the Report’s finding that double

            jeopardy does not apply. Augustine argues that his prior prosecution in

            Tunisia forecloses the possibility of prosecution in the United States.

            Defendant acknowledges that the dual sovereignty principle would

            typically bar this argument. He claims, however, that a dual sovereignty

            exception applies.

                   The Double Jeopardy Clause of the Fifth Amendment provides that

            “[n]o person shall be subject for the same offense to be twice put in jeopardy

            of life and limb.” “The Double Jeopardy Clause is inapplicable,” however,

            “when separate governments prosecute the same defendant, for the

            defendant has offended both sovereigns.” United States v. All Assets of G.P.S.

            Auto. Corp., 66 F.3d 483, 493 (2d. Cir. 1995) (quotations omitted). Courts have

            found an exception to the dual sovereignty principle exists when one

            prosecuting sovereign functions merely as a “’‘tool of the other’” or when

            one prosecution was “a sham and a cover” for the other. United States v.

            Whalers Cove Drive, 954 F.2d 29, 38 (2d. Cir. 1992) (quoting United States v.




                                                    11
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 12 of 13 PageID #: 1387




            Aboumoussallem, 726 F.2d 906, 910 (2d Cir.1984)). 2 The so-called Barktus

            exception is narrow and difficult to prove. 3 See G.P.S. Auto. Corp., 66 F.3d at

            495 (finding that the Barktus exception applies only in “extraordinary”

            circumstances.) One sovereign must so effectively manipulate the actions of

            the other that the second sovereign’s officials retain little or no volition. See

            Whalers Cove Drive, 954 F.2d at 38.

                    This is not the case here. Defendants’ arguments—that the United

            States initially declined to take custody of Augustine and was involved in

            the Tunisian court proceedings against him—do not show that Tunisia was

            acting as a tool for the United State or that Tunisia’s prior prosecution was a

            sham or cover. It may demonstrate “significant cooperation” between the

            two parties but this is not enough to trigger the exception. See G.P.S. Auto, 66

            F.3d at 495; see also United States v. Garcia, 38 Fed. Appx. 57, 58 (2d. 2002)

            (finding the Barktus exception inapplicable despite significant coordination

            between the United States and the Dominican Republic). Because there is no

            exception to the dual sovereignty principle, double jeopardy does not apply.




            2 The exception follows the Supreme Court’s decision in Barktus v. Illinois, 359 U.S. 121
            (1959) upholding the state’s robbery prosecution against defendant who had been acquitted
            in federal court. The Supreme Court noted that the evidence failed to show that the state
            had been “merely a tool of the federal authorities” or that the state’s prosecution had been a
            “sham and a cover.” Id. at 124-25. Subsequently, courts have read an implicit exception into
            the dual sovereignty principle.
            3 Indeed, some Courts have questioned its existence.

                                                         12
Case 1:18-cr-00393-SJ-RML Document 147 Filed 04/13/21 Page 13 of 13 PageID #: 1388
